Jacob J. Schwartzwald, J.
Motion for an order directing the attorney for the defendant to deliver to the attorneys for the plaintiffs a copy of Dr. Leon Singerman’s report pertaining to a physical examination of the infant plaintiff held on December 27, 1957, is in all respects granted. (Gooch v. Blanch, 14 Misc 2d 396.) This court is of the opinion that in view of all the enlightened procedures the rules and the law should provide that under any circumstances the plaintiff should be entitled to a copy of the report of the defendant’s doctor.
Submit order.